Citation Nr: 1123526	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to April 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The RO adjudicated (in a June 2010 statement of the case (SOC)) this claim on a de novo basis.  An August 2008 Board decision had denied the Veteran's claim of service connection for right ear hearing loss.  The question of whether new and material evidence to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  


FINDINGS OF FACT

1.  An August 2008 Board decision denied the Veteran's claim of service connection for right ear hearing loss based essentially on a finding that such disability was not shown.  

2.  Evidence received since the August 2008 Board decision suggests that the Veteran has a right ear hearing loss disability; relates to the unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss; and raises a reasonable probability of substantiating the claim.  

3.  The preponderance of the evidence is against a finding that the Veteran has right ear hearing loss disability by VA standards.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Service connection for right ear hearing loss is not warranted on de novo review.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision reopens the claim of service connection for right ear hearing loss and addresses it de novo, there is no reason to belabor the impact of Kent on this matter, since any Kent-notice omission is harmless.  

Regarding the underlying claim of service connection for right ear hearing loss, the Veteran was advised of VA's duties to notify and assist in the development of this matter prior to its initial adjudication.  An August 2009 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  She has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent postservice treatment records have been secured.  The RO arranged for VA audiological evaluations with audiometric studies in June 2009 (in association with her claim for an increased rating for her service-connected left ear hearing loss, but which also included audiometric studies of her right ear), and in January 2010.  The Board finds that the examinations are adequate for rating purposes, as the examiners expressed familiarity with the pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

New and Material Evidence

Generally, when there is a final Board decision denying a claim for VA benefits such claim may not be reopened or allowed based solely on the evidence of record at the time of such decision.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

A May 2006 rating decision denied the Veteran service connection for bilateral hearing loss.  He appealed that decision to the Board, and an August 2008 Board decision awarded service connection for left ear hearing loss and affirmed the denial of service connection for right ear hearing loss, in essence based on a finding that such disability was not shown.  The Veteran was notified of the Board decision and of her right to appeal it.  She did not do so, and it became final.  38 U.S.C.A. § 7104.  The instant claim was received in July 2009.  

Evidence of record at the time of the August 2008 Board decision included: the Veteran's DD Form 214 which showed that her military occupational specialty (MOS) in service was administrative specialist and clerk; her service separation examination report showing hearing within normal limits (by VA standards); her STRs which are silent for complaints, findings, treatment, or diagnosis relating to hearing loss; a service personnel record showing the Veteran's duties during service included being around and working with planes; private treatment records from Glenn-Garrett Clinic wherein it was noted the Veteran worked around planes when she was younger; VA treatment records noting the Veteran's complaints of a reduction in her hearing bilaterally since noise exposure during service, a report of a January 2006 audiology evaluation showing right ear hearing within normal limits (by VA standards); and an April 2007 letter noting the Veteran was exposed to loud noises during active service and finding she has mild-high frequency sensorineural hearing loss (SNHL), bilaterally.  

Pertinent evidence received since the August 2008 Board decision includes the report of an October 2008 VA examination showing right ear hearing within normal limits (by VA standards); a March 2009 audiology evaluation showing right ear hearing within normal limits (by VA standards); a June 2009 lay statement from the Veteran's employer indicating she has a very difficult time hearing and that it interferes with her daily employment activities; the report of a June 2009 VA examination showing right ear hearing within normal limits (by VA standards); June 2009 private audiometry that found right ear hearing loss, and a July 2009 report from Dr. L.B., Jr. diagnosing the Veteran with SNHL, opined to most likely be from her military service; and the report of a January 2010 VA examination showing right ear hearing within normal limits (by VA standards).  

As the claim was previously denied based essentially on a finding that right ear hearing loss (according to VA standards as defined in 38 C.F.R. § 3.385) was not shown, for evidence received since to be new and material in the matter, it must be evidence that shows (or suggests) that the Veteran has right ear hearing loss.  The June 2009 private audiometry from Dr. L.B., Jr. is just such evidence, as it suggests that the Veteran has some right ear hearing loss.  Taken at face value (as is required for the purpose of determining whether a claim should be reopened), this evidence relates directly to the unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss, and raises a reasonable possibility that the claim may be substantiated.  Accordingly, the additional evidence received is both new and material, and the claim of service connection for right ear hearing loss may (and must) be reopened.  

De Novo Review - Legal Criteria and Factual Background

As the claim is reopened, the analysis proceeds to a de novo review.  The Veteran is not prejudiced by the Board's proceeding with de novo review of the claim without returning it to the RO for initial de novo consideration (upon reopening of the claim) because the RO has already adjudicated the matter de novo (in a June 2010 SOC) before certifying the appeal for Board review.  In addition, the Board finds that no further development, to include affording the Veteran another VA audiological evaluation, is necessary because she was afforded another VA evaluation after her claim to reopen was received, and such evaluation was considered by the RO in their de novo adjudication of the matter.  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For certain chronic diseases (including organic diseases of the nervous system - to include SNHL), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's DD Form 214 reveals that her MOS was administrative specialist and clerk.  Service personnel records reflect that  her duties involved being around and working with aircraft.  

On April 1975 service separation examination, right ear puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
0
0
0
0

In January 2006, the Veteran filed a claim of service connection for bilateral hearing loss.  

Private treatment records from Glenn-Garrett Clinic include an October 2004 record noting the Veteran's report that she worked around planes when she was younger.  

VA treatment records from November 2005 to April 2006 include her complaints of a reduction in hearing bilaterally since her noise exposure during service from working with airplanes.  

On January 2006 VA audiological evaluation, right ear puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
25
15
10
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  

An April 2007 letter from Dr. M.L., a private otolaryngologist, noted the Veteran was exposed to loud noises in the military.  It was found that she had mild high frequency SNHL bilaterally, opined to be related to her constant loud noise exposure in the military.  

On October 2008 VA audiological evaluation (regarding the Veteran's service-connected left ear hearing loss), right ear puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
25
20
15
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

On March 2009 VA audiological evaluation, right ear puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
25
20
15
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  
June 2009 correspondence from the Veteran's employer (an elementary school) indicated that she has a very difficult time hearing, and that students have to repeat themselves.  It was also noted her difficulty hearing interferes with her daily activities at work.  

On June 2009 VA audiological evaluation (regarding the Veteran's service-connected left ear hearing loss), right ear puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
25
20
20
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  

On June 2009 private audiological evaluation, right ear puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
30
35
30
30
40

Speech audiometry (using Monitored Live Voice (MLV)) revealed speech recognition ability of 84 percent in the right ear.  

A July 2009 private report from Dr. L.B., Jr., in conjunction with the June 2009 private audiological evaluation, noted the Veteran has a history of noise exposure from planes during service.  It was indicated she began having problems approximately 5 years ago and she felt her hearing loss has worsened.  It was noted that her risk factors for hearing loss include tobacco use.  The diagnosis was SNHL, the etiology "most likely noise exposure during Military service coupled with risk factor of tobacco use for early hearing loss."  

In July 2009, the Veteran sought to reopen the claim of service connection for right ear hearing loss.  

On January 2010 VA audiological evaluation, right ear puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
20
20
15
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  It was noted that her right ear hearing loss was not disabling (as defined under VA regulations).  The examiner opined that because the Veteran's hearing sensitivity was within normal limits with no evidence of threshold shifts at the time of discharge, it is "less likely as not that the veteran's current right ear hearing loss is the [result] of noise exposure during military service."  

A right ear hearing loss disability by VA standards was not manifested in service, and there is no evidence that SNHL was manifested to a compensable degree in the first year following the Veteran's discharge from active duty.  Consequently, service connection for a right ear hearing loss disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  

It is not in dispute that by virtue of her service the Veteran was exposed to some degree of noise trauma due to her duties during service, including being around planes.  The threshold question here, as in any claim seeking service connection is whether or not the Veteran has the disability for which service connection is sought (right ear hearing loss).  Without competent evidence of such disability there is no valid claim of service connection.   Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As was noted above, hearing loss disability for VA compensation purposes is defined by regulation.  See 38 C.F.R. § 3.385.  Audiometry to determine whether the requirements are met must be in accordance with regulatory guidelines.  See 38 C.F.R. § 4.85.  

No audiometry in accordance with the regulatory guidelines has found the Veteran to have a right ear hearing loss disability (as defined in § 3.385).  Specifically, the June 2009 private audiological evaluation was, at least in part, based on speech recognition testing (MLV, i.e., monitored live voice) not recognized as adequate for rating purposes.  Under 38 C.F.R. § 4.85, an examination for hearing impairment must include a "controlled speech discrimination test (Maryland CNC)" (emphasis added).  A "controlled speech discrimination test" is one based on discrimination of  recorded speech.  The VA HANDBOOK OF STANDARD PROCEDURES AND BEST PRACTICES FOR AUDIOLOGY COMPENSATION AND PENSION EXAMINATIONS states: "Speech recognition must be obtained with a VA-approved recording of the Maryland CNC Test. . . . Therefore, live voice presentation of speech stimuli is not allowed."  (emphasis omitted) Sec. B (K.C. Dennis ed., 2004).  The VA CLINICIAN'S GUIDE also requires that audiometric examinations "includes a controlled speech discrimination test using an approved recording of the Maryland CNC Test and pure tone audiometry."  § 5.7 (Lewis R. Coulson, M.D., ed., 2002).  Hence, the June 2009 private audiological evaluation is, at least in part, inadequate for rating purposes, and thus lacks any substantial probative value.  

The Board finds the April 2007 letter from Dr. M.L. that diagnosed the Veteran with mild high frequency SNHL bilaterally, opined to be related to her constant loud noise exposure in the military, to be lacking in probative value as it is nothing more than a mere conclusory statement (with no report of audiometry acceptable for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There was no evidence at the time of the April 2007 letter that the Veteran had a right ear hearing loss disability (by VA standards).  

The Board finds that the June 2009 (4 days before the private audiological evaluation) and the January 2010 VA examinations merit the greater probative weight.  The audiometric test results were obtained in accordance with the requirements of § 4.85.  They were conducted by a state-licensed audiologist; the examining audiologist is the Chief of the audiology/speech pathology department at a VA hospital.  The examinations included a controlled speech discrimination test (i.e., Maryland CNC), and a puretone audiometry test.  Based on the examinations and the required tests, there was no evidence of right ear hearing loss disability (by VA standards).  Accordingly, the Board finds that the June 2009 private audiological evaluation is of lesser probative value than the June 2009 and January 2010 VA examinations.  

While the Veteran is certainly capable of reporting she has/has had difficulty hearing (see Jandreau, 492 F.3d at 1374), she cannot by her own observation establish that she has a hearing loss disability (as audiometry is required for that purpose).  

In summary, the evidence shows that the Veteran does not have a right ear hearing loss disability as defined by regulation; she has not presented a valid claim of service connection for such disability; and her claim must be denied.  Brammer, 3 Vet. App. at 225.  Accordingly, the claim must be denied.  


ORDER

The appeal to reopen a claim of service connection for right ear hearing loss is granted; service connection for right ear hearing loss is denied on de novo review.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


